Cook, J.,
dissenting. I respectfully dissent because I believe that the majority incorrectly analyzes the issue presented by this appeal and thereby arrives at an erroneous conclusion.
The majority decides the case by reviewing the decisional law on the subject of rebuttable presumptions, but fails to analyze the evidentiary prerequisites for the application of that law. To properly decide this appeal, the court must sort the trial evidence into the relevant categories: (1) direct evidence, if any, tending to prove the presumed fact, ie., which pilot was actually the pilot in command (“PIC”), and (2) evidence tending to prove basic facts that support the rebuttable presumptions in the PIC statute. Without any evidence in the first category (direct evidence), there is no reason to withhold the jury instruction on the PIC presumptions.
In 2 McCormick, Evidence (4 Ed. Strong Ed.1992) 460, 460-461, Section 344, Professor McCormick teaches:
“Sometimes the effect of a presumption * * * is easy to discern; it follows naturally from the definition of the term. Thus, where a party proves the basic facts giving rise to a presumption, it will have satisfied its burden of producing evidence with regard to the presumed fact and therefore its adversary’s motion for directed verdict will be denied. If its adversary fails to offer any evidence or offers evidence going only to the existence of the basic facts giving rise to the presumption and not to the presumed fact, the jury will be instructed that if they find the existence of the basic facts, they must also find the presumed fact.” (Footnotes omitted.) (Emphasis added.)
Applying decisional law and McCormick’s teachings to the facts of this case, I conclude that the trial court properly instructed the jury on the PIC presumptions found in R.C. 4561.23. Two individuals, who were both pilots, were aboard the accident flight, and neither one survived. And no one testified from firsthand knowledge about who was the PIC during the flight. No one actually *88witnessed who was flying the plane during the flight, no one spoke with Forbes or Dietrich about who the PIC was during the flight, and no communication, which may have established who was in control of the aircraft, occurred between the plane and air traffic control: Neither party, therefore, was able to offer substantial credible direct evidence at trial regarding the presumed fact — which of the two occupants was the PIC. Rather, the parties sought to prove or disprove with the trial evidence the various basic facts giving rise to the PIC presumption in divisions (A), (D), and (E) of R.C. 4561.23.
Division (A) of the PIC Statute
Appellees presented evidence at trial to prove that Forbes was the occupant of the left front seat. This basic fact gives rise to the presumed fact that Forbes was the PIC, unless appellant offered direct evidence that Forbes was not the PIC. No direct evidence was presented.
In Ayers v. Woodard (1957), 166 Ohio St. 138, 1 O.O.2d 377, 140 N.E.2d 401, this court decided that there must be “direct evidence” or “direct proof,” as opposed to circumstantial and/or opinion evidence, regarding the presumed fact in order to defeat a rebuttable presumption. Id., 166 Ohio St. at 144-145, 1 O.O.2d at 380-381, 140 N.E.2d at 406.
The trial court properly instructed the jury to consider the trial evidence presented to prove or disprove the basic fact of cockpit seating for purposes of applying the presumption in R.C. 4561.23(A). If the jury credited the evidence that Forbes was in the left seat, it would be required to find the presumed fact, i.e., that Forbes was the PIC pursuant to R.C. 4561.23(A).
Division (D) of the PIC Statute
Division (D) of R.C. 4561.23 begins with the phrase “[notwithstanding divisions (A).” Thus, the rebuttable presumption that the pilot in the left seat is the PIC is trumped by the presumption applicable to instructional flights. Appellant presented evidence at trial to prove the basic fact that Dietrich instructed Forbes during the accident flight. That evidence included entries for prior flights in Forbes’s pilot logbook, testimony of eyewitnesses who believed that the maneuver performed just prior to the crash was one done for flight instruction purposes, ánd testimony stating that students often file flight plans during flight instruction sessions. Appellees presented evidence contradicting the evidence produced by appellant, e.g., statements that Dietrich was instructed not to give flight instructions to Forbes. Accordingly, the issue of whether the flight was instructional is a matter of proof of a basic fact (instructional flight) that supports the presumed fact that the instructor was the PIC. But, again, since there was no direct evidence that either pilot was the PIC, the court correctly instructed on the PIC presumption from R.C. 4561.23(D).
*89Division (E) of the PIC Statute
Appellees presented evidence to prove the basic fact that Forbes filed the instrument flight plan. According to R.C. 4561.23(E), that basic fact establishes who was the PIC, notwithstanding other evidence of seat occupancy or instruction. The basic fact evidence showed that Forbes had an instrument rating and that Forbes filed the instrument flight plan. Appellant sought to rebut the flight plan evidence with evidence that the flight plan was cancelled immediately prior to the crash. But again, no direct evidence was presented regarding who was the PIC. Consequently, the trial court properly instructed the jury to consider this evidence presented to prove or disprove the basic fact that Forbes filed the instrument flight plan for purposes of applying the presumption in Division (E).
Conclusion
R.C. 4561.23 allows either of the two pilots to be labeled as the PIC, depending on which of the several contested basic facts the jurors believed in this case. Accordingly, the trial court properly charged the jury on the rebuttable presumptions in R.C. 4561.23, and I would affirm the judgment of the court of appeals.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.